Citation Nr: 9901681	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
August 1971, from February 1973 to November 1976, and from 
May 1977 to May 1981.  

A decision of the Board in July 1997 granted an increase from 
a 50 percent rating to a 70 percent rating for the veterans 
service-connected post-traumatic stress disorder (PTSD), 
which was effectuated by an August 1997 rating action.  The 
veterans other service-connected disabilities are residuals 
of an excision of a ganglion cyst of the left ankle and 
residuals of a fracture of the left great toe, each of which 
is assigned a noncompensable rating.  

This matter comes before the Board of Veterans Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The notice of disagreement was received in 
April 1998 and a statement of the case was issued in May 
1998.  VA Form 9, Appeal to the Board, was received later in 
May 1998.  


REMAND

In both the notice of disagreement and VA Form 9 the veteran 
expressly stated that he was not disagreeing with the 
assignment of a 70 percent rating for his service-connected 
PTSD, his only compensable service-connected disorder.  

Attached to VA Form 21-8940, Application for Increased 
Compensation Based on Individual Unemployability, were copies 
of the veterans W-2, Wage and Tax Statement for the 
years 1996 and 1997, reflecting wages of $3,189.70 in 1996 
and $2,356.56 in 1997.  The veteran disagrees with the 
conclusion of the RO that the VA Form 21-8940 contains 
conflicting information as to when he was last employed on a 
full time basis and when his disability affected his full 
time employment.  Accordingly, a social and industrial survey 
would be helpful in resolving his employment history.  

Attached to the notice of disagreement was VA correspondence 
in 1996 and 1998 which indicates that his participation in a 
VA Chapter 31 Vocational Rehabilitation Program was 
interrupted in January 1996 because he declined to initiate 
or continue the rehabilitation process, since he had not 
contacted his counselor.  The veterans  participation was 
interrupted in April 1996 because while he was not enrolled 
in school, he was attending a Goodwill Industries Sheltered 
Workshop Program.  However, correspondence in March 1998 
indicates that he had recently applied for participation in 
rehabilitative services, which had been previously 
discontinued in June 1996.  

In any event, the veterans Chapter 31 file was not 
associated with the record on appeal.  Requisition of these 
records is necessary for the proper adjudication of the 
appellant's total rating claim based on individual 
unemployability.  Decisions of the Board must be based on all 
of the pertinent evidence available.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 1997) and Gilbert v. Derwinski, 1 Vet. 
App. 78 (1990).  

Attached to the veterans VA Form 9, Appeal to the Board, 
received in May 1998 were copies of the veterans Individual 
Income Tax Returns for 1996 and 1997.  However, no 
supplemental SOC (SSOC) was issued after receipt of this 
evidence.  

In the veterans notice of disagreement he requested a 
definition of the term gainful employment.  In this 
regard, in a precedent opinion, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91, 57 Fed. 
Reg. 2317 (1992).  

Since the case must be remanded for other evidentiary 
development, additional VA examinations of the veterans 
service-connected disabilities may be helpful.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veterans Chapter 31 Vocational 
Rehabilitation Folders, including the 
Counseling Folder, if any, should be 
obtained, and legible copies of these 
files or the files themselves should be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder. 

3.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veterans history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the service-
connected PTSD and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veterans ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

Based upon a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning Score 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provides a definition 
of the GAF score for purposes of due 
process under Thurber v. Brown, 5 Vet. 
App. 119 (1993).  

4.  The veteran should be afforded an 
examination by an orthopedist for the 
purpose of determining the nature and 
severity of his service-connected 
residuals of an excision of a ganglion 
cyst of the left ankle and residuals of a 
fracture of the left great toe. 

The claims folder should be made 
available and reviewed by the examiner 
prior to the examination of the veteran.  
All indicated tests and studies should be 
performed.  These tests should include a 
complete test of the range of motion of 
the affected joint.  All findings should 
be reported.  The examiner should also be 
asked to determine whether the 
disabilities exhibit weakened movement 
attributable to the service connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joints are used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

The orthopedist is requested to evaluate 
and describe in detail the effect the 
veterans service-connected residuals of 
an excision of a ganglion cyst of the 
left ankle and residuals of a fracture of 
the left great toe may have on his 
industrial capability.  The examiner 
should also render an opinion whether the 
service-connected disabilities alone 
prevents employment.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

5.  If the veteran fails to report for 
any of the VA examinations, the RO should 
inform him of the requirements of 
38 C.F.R. § 3.655 (1998), and give him an 
opportunity to explain any good cause he 
may have for missing the examination.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  Then, the RO should readjudicate the 
veterans claim for entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disabilities.  If the determination 
remains adverse to the veteran, this 
issue should be included in a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects the reasons and bases for 
the decision reached.  

8.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
